Citation Nr: 0308617	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound, left popliteal area, with retained foreign body, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from July 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued an 
evaluation of 10 percent.

In the appellant's November 2000 Form 9, he filed a claim for 
service connection for a broken collarbone as secondary to 
his service-connected left knee disorder.  The RO denied the 
claim in an October 2001 rating decision.  The appellant 
filed a November 2001 Notice of Disagreement, and the RO 
issued a Statement of The Case in April 2002.  However, there 
is no indication in the case file that the appellant has 
perfected his appeal of that issue via the submission of a 
Form 9.  Further, at the January 2003 video teleconference 
(VTC), the only issue stated for the record was as reflected 
in the issue section of this decision.  Therefore, the issue 
of service connection for a fractured collarbone as secondary 
to the service-connected left knee disorder is not before the 
Board, and will not be a part of this decision.



REMAND

During the January 2003 VTC, the appellant testified that he 
has received regular treatment for his left knee at the VA 
Medical Center at Fayetteville, North Carolina, and that he 
had a scheduled appointment for a date after the VTC.  It 
appears that the records of those treatments are not a part 
of the case file.  Further, the appellant testified as to how 
his symptoms have increased in severity.  The Board notes 
that it has been three years since the appellant's last 
medical examination.


Accordingly, this case is REMANDED for the following:

1.  Take the appropriate steps - to 
include contacting the veteran and the 
National Personnel Records Center in St. 
Louis, Missouri (NPRC) - to associate the 
veteran's service medical records with 
the record (it is pointed out that they 
were of record at the time of a September 
1991 RO decision).

2.  Contact the VAMC at Fayetteville and obtain all 
treatment records, to include notes, summaries, and 
clinical records for any inpatient treatment, for 
the appellant's left knee and associate them with 
the case file.

3.  Arrange for the appellant to receive a medical 
examination of his left knee to determine the 
current manifestations of his service-connected 
shell fragment wound, left popliteal area, with 
retained foreign body.  All relevant testing should 
be accomplished, to include X-rays.  Request that 
the examiner provide specific measurements of the 
appellant's range of motion, and render specific 
findings as to whether, during the examination, 
there is objective evidence of instability, pain on 
motion, weakness, excess fatigability, and/or 
incoordination associated with the disability being 
evaluated.  In addition, the examiner should 
indicate whether, and to what extent, the veteran 
experiences functional loss due to pain and/or any 
of the other symptoms noted above during flare-ups.  
To the extent possible, the examiner should express 
such functional loss in terms of additional degrees 
of limited motion.  If the examiner is unable to 
answer, with a reasonable degree of certainty, any 
question posed herein, he or she should so 
indicate.  The report of the examinations should 
reconcile the veteran's subjective complaints of 
pain with the objective findings on examination.  

To the extent possible, the examiner is asked to 
specifically indicate which of the objective 
symptoms noted are the manifestations of the shell 
fragment wound, left popliteal area, with retained 
foreign body, and which are not.  

4.  After the above is completed, the RO should 
again review the appellant's case and, if the 
benefit sought continues to be denied, return the 
case to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




